DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 15 should read --are arranged-- instead of “are arranges”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1, line 20 should read --in the following order-- instead of “in the stated order”.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suchta (US Pub. No. 2002/0172928 A1) as evidenced by Wahl (US Pat. No. 4,317,654).
Regarding claim 1, Suchta a polyhedral toy (Fig. 1), comprising eight polyhedral pieces (noting this would be a duplication of parts case law on the “polyhedral pieces” claimed wherein the polyhedral pieces are each formed with, among six faces of a cube, three faces adjacent to one another being left remaining and another three faces being removed (Figs. 1 and 2; noting the addition of three adjacent square pyramid pieces as shown in Fig. 1 would functionally meet this structural limitation; see also par. [0011]; see Wahl: Fig. 13 evidencing this combined structure), to thereby form three quadrangular pyramids having the remaining three faces serving as bottom faces, and the polyhedral pieces each include a triangle surface formed of six faces other than respective side faces of the quadrangular pyramids placed on one another (Figs. 1 and 2; noting the addition of three adjacent square pyramid pieces as shown in Fig. 1 would functionally meet this structural limitation; see par. [0011] for square pyramids, see par. [0014] making obvious that three adjacent square pyramid pieces may be adhered together by adhesive to create the claimed structure), wherein, when the bottom faces include a first face and a second face, which perpendicularly intersect each other in a vertical direction in plan view on the triangle surfaces, and a third face, which perpendicularly intersects each of the first face and the second face in a horizontal direction (Fig. 2), the polyhedral pieces are arranges so that, in plan view on a top face of the polyhedral toy having been unfolded into a cuboid shape of two rows and four columns, in each of the first row and the second row, the triangle surface, the third face, the third face, and the triangle surface of the polyhedral pieces are arranged in the stated order (noting the ability to arrange them in this order is functionally possible given the structure), and wherein, the polyhedral pieces are coupled so that: a polyhedral piece located at a first row and first column position and a polyhedral piece located at a first row and second column position are coupled to each other at respective sides of first faces which are adjacent to each other (noting the ability to arrange and couple them in this order is the polyhedral piece located at the first row and second column position and a polyhedral piece located at a first row and third column position are coupled to each other at respective sides of a second face and a first face, which are arranged on the triangle surfaces on the bottom faces of the polyhedral toy and face each other noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive); the polyhedral piece located at the first row and third column position and a polyhedral piece located at a first row and fourth column position are coupled to each other at respective sides of second faces which are adjacent to each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive); a polyhedral piece located at a second row and first column position and a polyhedral piece located at a second row and second column position are coupled to each other at respective sides of second faces which are adjacent to each other; respective sides of first surfaces which are adjacent to each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive); the polyhedral piece located at the second row and second column position and a polyhedral piece located at a second row and third column position are coupled to each other at respective sides of a first face and a second face, which are arranged on the triangle surfaces on the bottom face of the polyhedral toy and face each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive); the polyhedral piece located at the second row and third column position and a polyhedral piece located at a second row and fourth column position are coupled to each other at respective sides of first surfaces which are adjacent to each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive); and the polyhedral pieces in the first column are coupled to each other at respective sides of the third faces which are adjacent to each other, and the polyhedral pieces in the fourth column are coupled to each other at respective sides of the third faces which are adjacent to each other (noting the ability to arrange and couple them in this order is functionally possible given the duplication of parts structure and par. [0014] disclosing “coupling” by adhesive).  The above rejection is given under a 103 rejection as it would have been obvious to one of ordinary skill in the art at the time of filing that at least eight of polyhedral pieces (aka the half square pyramid polygons) could be used together because doing so would 1) fit in with Suchta overall disclosure to use a “plurality of polyhedral elements” (par. [0004]) or 2) be a matter of duplication of parts without a new and unexpected result produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); that is, the polyhedral elements would be used to build objects, regardless of how many were used.
	Regarding claim 2, Suchta discloses that the polyhedral toy comprises at least one polyhedral toy to be played (Fig. 1; noting this is obvious and functionally possible given the structure of claim 1 which can be a play toy).
Regarding claim 3, Suchta discloses that the polyhedral toy comprises at least two polyhedral toys to be played through fitting to each other by male/female fitting (Fig. 1; noting this is obvious and functionally possible given the structure of claim 1 and any remaining 
Regarding claim 4, Suchta discloses that the polyhedral toy comprises at least two polyhedral toys to be played through transformation like building blocks (Fig. 1; noting this is obvious and functionally possible given the structure of claim 1 and any remaining polyhedral elements not used in the construction of claim 1; noting the at least two polyhedral toys do not necessarily have to be “the polyhedral toy”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/16/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711